OPINION ON MOTION FOR REHEARING
Appellant Mrs. Perkins, in her motion for rehearing, among other assignments, insists that the trial court erred in granting Mr. Barrera’s motion for summary judgment because a material fact issue existed as to whether Mr. Barrera failed to inform her of her rights to a share of the military retirement benefits of her then husband, Willis H. Perkins. Even if such a fact issue existed, Mrs. Perkins still would not be entitled to recover the benefits sought in the instant case from Mr. Barrera, namely one half of the military retirement benefits received by Mr. Perkins from the date of their divorce on July 28, 1967, until December 31,1977. She does not seek any consequential damages. The amount of such benefits received by Mr. Perkins during such period was liquidated and from the record before us, it is clear that they were subject to exact determination in the partition action. We hold that even if Mr. *8Barrera failed to advise her of her rights to the retirement benefits such conduct could not, as a matter of law, have caused her to suffer a legal injury. She had a vested right to her share of Mr. Perkins’ military retirement benefits at the time of the 1967 divorce and after the divorce continued to hold this vested right as a tenant in' common with her former husband at the time of the partition suit in 1977. Thus, at the time she compromised and settled the partition suit with her ex-husband on December 30, 1977, she could have secured a judicial determination of the total amount of the payments received by her former husband in retirement benefits subséquent to the divorce and to the date of such hearing and judgment in her favor for her share of such sum, together with lawful interest thereon from the date each payment was received by him until the date of judgment. Mooney v. Glasspool, 602 S.W.2d 364, 366-67 (Tex.Civ.App.-Beaumont 1980, no writ).
Mrs. Perkins’ loss, if any in military retirement benefits was not caused by Mr. Barrera but by her own voluntary relinquishment and release of such vested rights when she settled with her former husband in the 1977 partition suit.
The motion for rehearing is overruled.